        Case 3:09-cr-00272-CCC Document 404 Filed 08/24/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :   CRIMINAL NO. 3:09-CR-272
                                             :
             v.                              :   (Judge Conner)
                                             :
MARK A. CIAVARELLA, JR.,                     :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 24th day of August, 2020, upon consideration of the court’s

decision of January 8, 2018, granting in part and denying in part the Section 2255

motion (Doc. 322) by defendant Mark A. Ciavarella, Jr., and vacating his convictions

on Counts 1, 2, and 21 of the superseding indictment, see United States v. Ciavarella,

No. 3:09-CR-272, 2018 WL 317974 (M.D. Pa. Jan. 8, 2018), aff’d, 765 F. App’x 855 (3d

Cir.) (nonprecedential), cert. denied, Ciavarella v. United States, 140 S. Ct. 282 (2019)

(mem.), and further upon consideration of the parties’ briefs in support of and in

opposition to Ciavarella’s request for resentencing de novo on the remaining counts

of conviction in light of the vacatur of Counts 1, 2, and 21, (see Docs. 386, 387, 394,

395), and for the reasons set forth in the accompanying memorandum of today’s

date, it is hereby ORDERED that:

      1.     Ciavarella’s request for resentencing de novo is DENIED, and the
             judgment (Doc. 272) in this case, except as modified on direct appeal
             and by this court’s order (Doc. 363) of January 8, 2018, shall remain in
             effect.
 Case 3:09-cr-00272-CCC Document 404 Filed 08/24/20 Page 2 of 2




2.   To the extent a certificate of appealability is implicated under
     28 U.S.C. § 2253(c)(1), it is DENIED as the court finds that Ciavarella
     has not “made a substantial showing of the denial of a constitutional
     right.” 28 U.S.C. § 2253(c)(2); see also 28 U.S.C. § 2255 Rule 11(a).




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner
                               United States District Judge
                               Middle District of Pennsylvania
